Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 1 of 32

William T. Marshall

ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas

New York, New York 10036

(212) 223-0400

Attorneys for Plaintiff Susan J, Galli

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUSAN J, GALLI

Plaintiff, Docket No.

against —

PRICEWATERHOUSECOOPERS LLP
NOTICE/SEVERANCE POLICY As Amended
and Restated Effective February 1, 2011; COMPLAINT
PRICEWATERHOUSECOOPERS LLP;
THOMAS KOVELL; COURTNEY MOORE

Defendants.

 

 

Plaintiff Susan J. Galli (“Galli” or “Plaintiff), by her attorneys,
Zeichner Ellman & Krause LLP, alleges for her complaint against defendants
PricewaterhouseCoopers LLP Notice/Severance Policy, As Amended and
Restated Effective February 1, 2011 (the “Policy,” “Plan,” or “PwC Severance
Plan”); PricewaterhouseCoopers LLP (“PwC”), the Plan Sponsor and
Administrator; Thomas Kovell and Courtney Moore, employees and purportedly

fiduciary designees on behalf of the Policy Administrator:
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 2 of 32

I. NATURE OF THE ACTION

1. Plaintiff seeks relief in this action pursuant to the provisions
of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

$§ 1001, et seq., including § 503 (29 U.S.C. $1133), § 502(a)(1)(B) (29 ULS.C. §

 

1132(a)(1)(B)), and § 502(g)(1), 29 U.S.C. § 1132(g)(1)_ to recover benefits she
was denied under the PricewaterhouseCoopers LLP Notice/Severance Policy, As
Amended and Restated Effective February 1, 2011 (the “Policy,” “Plan,” or “PwC

Severance Plan”), plus attorneys’ fees and costs.

Il. THE PARTIES

2. Plaintiff Galli is currently a citizen of the State of Florida and
has been an Anti-Money Laundering subject matter specialist for over 27 years in
the financial services industry. She was employed by PwC from August 4, 2014
through April 7, 2017 and is a participant and “Eligible Employee” who has

exhausted her administrative remedies under the Plan.

3. PricewaterhouseCoopers LLP (“PwC” or “Firny’) is a limited
liability partnership formed under the laws of the State of Delaware. It is engaged
in the Certified Public Accounting business with its headquarters at 300 Madison
Avenue, New York, New York 10017. It is one of the “big four” U.S. accounting
firms and is a member of a worldwide network of firms through which it conducts

interstate and international business and commerce. During relevant times herein,
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 3 of 32

it was also engaged in the financial services advisory business, assisting financial
institutions, such as banks, with a myriad of services involving regulatory

investigations and remediation work to correct regulatory deficiencies.

4, Defendant PwC Severance Plan is an ERISA welfare benefit
plan filed by PwC with the United State Department of Labor and which was

amended in 2011.

5, PwC is both the Sponsor and the Administrator of the Plan
which is unfunded, meaning all benefits are paid from the general assets of PwC,

giving it an incentive to pay as little in benefits as possible to departing employees.

6. PwC is the named administrator and, upon information and
belief, employees on PwC’s payroll are designated on behalf of PwC to administer
the Plan. The designees are not paid for their work in connection with the

administration of the Plan.

7. Upon information and belief, Defendant Courtney Moore is
employed in Human Capital Operations at PwC in its office at 1 North Wacker,
Chicago, Illinois 60606 and served as the designated fiduciary to administer
Plaintiff's claim under the Plan. She issued an Initial Determination on April 11,

2018 denying Galli’s request for additional benefits under the Plan.

oo
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 4 of 32

8. Upon information and belief, Defendant Thomas Kovell
(“Kovell”) is an employee of PwC, a Human Capital Operations Leader in PwC’s
office at 2001 Market Street, Philadelphia, Pennsylvania 19103. Mr. Kovell was
designated to be the fiduciary by the Administrator in connection with Plaintiff's

appeal from the Initial Determination.

9. On August 1, 2018 Defendant Kovell issued a negative Final

Determination denying Galli’s request for additional benefits under the Plan.

IW. JURISDICTION AND VENUE

10. This Court has jurisdiction to hear and determine the matters
set forth herein pursuant to the provisions of ERISA § 502(e)(1), 29 U.S.C.

§ 1132(e)(1) and § $03 (29 U.S.C. $1133).

11. Venue is proper within the Southern District of New York
pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)(2)
because PwC is headquartered in this Judicial District and a substantial portion of
the events/omissions giving rise to the claims occurred within this Judicial District

as Galli was, herself, assigned to the New York office.
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 5 of 32

IV. PwC Notice/Severance Plan

12. The PwC Notice/Severance Plan purports to be a “welfare
benefit plan” within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, meaning that it provides benefits to an “Eligible

Employee” who experiences a “Covered Termination.”

13. PwC is both the sponsor and Administrator of the Plan and
delegates its administrative duties to certain designees. “Administrator” is defined
as PwC acting in its capacity as “administrator” within the meaning of Section

3(16) (A) of ERISA.

14. Section | of the Plan specifically states that the purpose of the
Plan is to “provide Eligible Employees...with notice of, and/or severance pay upon
termination by the Firm “for reasons other than professional, legal, ethical, or Firm

policy violations.”

15. Section 5 (a)(i) provides that “[e]ach Eligible Employee who
incurs a Covered Termination shall receive such prior Notice Period...as specified

in his or her Employment Agreement.” [emphasis supplied].

16. The “Notice Period” is defined in Section 2(g) of the Plan and
means “the period, if any, of notice of a Covered Termination to which an Eligible

Employee is entitled pursuant to Section 5(a)” of the Plan. (emphasis supplied).
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 6 of 32

17. The Plan defines “Covered Termination” as an Eligible
Employee whose employment is terminated by the Firm for reasons other than

professional, legal, ethical, or Firm policy violations.

18. Defendants admit that Galli is an Eligible Employee, because
at relevant times she was an employee of the Firm and was not one which falls

within any of the nine exclusions listed in § 2(b) of the Plan.

19. Defendants also admit that there is no dispute that Ms. Galli’s
dismissal is a “Covered Termination” under the Plan, because it was not the result
of any professional, legal, ethical, or Firm policy violations by Ms. Galli herself

(Plan, Sections | and 4(a)), and it does not fall within any of the specific exclusions

20. ‘It is undisputed that Galli, who was employed by the Firm
from August 4, 2014 through April 7, 2017 was entitled to a three months’ Notice

Period prior to her termination under Section 5 of the Plan.

21. PwC has not disputed that Ms. Galli’s dismissal is a “Covered
Termination” under the Plan, because it was not the result of any professional,
legal, ethical, or Firm policy violations by Ms. Galli herself (Plan, Sections | and
4(a)), and it does not fall within any of the specific exclusions in Plan Section

4(b)(i) through (iii).

6
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 7 of 32

22. The Plan provides in Section 6 that payment of severance
benefits is to be made in a lump sum. But instead of receiving a lump sum of
$105,000, less withholdings, PwC subsequently only paid her the equivalent of
$31,907, representing her base pay for the period from April 7, 2017 through the

last pay period of April 2017.

V. PROCEDURAL HISTORY

23. PwC hired Plaintiff as a Managing Director on August 4,
2014. It terminated her from employment on April 7, 2017. Following her
termination, Plaintiff received in the mail an unsigned letter dated April 7, 2017
confirming her termination and containing within it a proposed Agreement and
General Release (“A & R”) in favor of PwC, its subsidiaries, partners, principal,

and employees (“Termination Letter”).

24. Galli sought advice of legal counsel, which the Termination
Letter suggested she do before signing, and she ultimately refused to sign the
proposed A & R in the Termination Letter on the grounds it lacked adequate
consideration because she had numerous statutory and common law claims for
damages against PwC, including some of its partners and/or principals: and
because the A & R did not adequately provide her with the severance to which she

was entitled under the PwC Severance Plan.
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 8 of 32

25. Although the Termination Letter made no mention of the
PwC Severance Plan, it was transparent to Plaintiff that PwC was using the
payment of benefits under the Plan as leverage, or a wedge, to obtain a full release
from all possible wrongdoings, such as fraudulent inducement; intentional
infliction of emotional distress: intentional interference with business opportunity
through attempting to enforce a two-year non-solicitation by Galli of PwC’s clients

and employees and by defamation; and discrimination based on age and gender.

26. Payment of the full amount of severance referenced in the

letter was contingent on signing the A & R.

27. It was also apparent that, in an effort, to try to intimidate her
for refusing to sign the A & R, PwC was “slow walking” payment of her final
authorized travel and entertainment expenses which caused her corporate credit
card account to become delinquent, as well as not providing her with requested

information about the PwC Notice/Severance Plan.

28. Upon information and belief, Galli had never been provided
with a copy of the Plan, or even its Summary Plan Description, during the entire
time she was employed by PwC, although the Policy had been mentioned in an
Employment Agreement she was required to sign on June 11, 2014 before joining
the firm. She had asked Human Resources for a copy several times after her
departure and was told that the Severance Plan was included in her employment

letter.
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 9 of 32

29, After much haggling with PwC, Plaintiff hired counsel and
obtained a copy of the Plan after her attorneys demanded a copy of same from

PwC,

30. Thereafter, Galli sought, through her attorneys, to resolve the
dispute over payment of her severance under the Plan, including the exchange of
extensive correspondence with PwC’s counsel, setting forth the facts and

circumstances of Galli’s claims against PwC, to no avail.

31. As to severance benefits, Galli provided PwC with extensive
facts and circumstances supporting her claim that she had not received the requisite

Notice of her Covered Claim and Notice Period under § 2(g) of the Policy.

32, She did the same as to her other claims which formed the

basis for a claim under §§ 5(c) and (d) of the Plan.

33. PwC disregarded Plaintiff's submissions and asserted the
alternate defense that Galli had “actual notice” of her impending termination,
which PwC claims satisfied the “Notice Period” requirements in the Policy.

However, they have produced no substantive evidence to support its position.

Galli’s Claim For Benefits

34. On January 18, 2018 Galli’s attorneys made a formal claim
on her behalf, in two parts: (a) Policy § 5 (b) (Severance Pay in Lieu of Notice),
and (b) §§ 5(c) (Firm’s Discretion), and 5(d) (Limitation).

9
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 10 of 32

35. That is, in addition to the severance pay in lieu of the Notice
Period claim, pursuant to the Policy’s § 5 (b), Plaintiff requested supplemental
benefits pursuant to Sections 5(c) and (d) of the Plan which permitted PwC, in its
sole discretion, to make additional payments, over and above the “Pay” benefit
defined in the Plan, for amounts totaling up to 200% of the Eligible Employee’s
total annual compensation for the year prior to the year of termination, in this case

FY 2016.

36. The Plan provides that payments within PwC’s discretion
under Sections 5(c) and (d) can be made “in such form, at such times, and on such
terms and conditions as the Firm may determine,” e.g., severance pay, notice,
and/or benefits. This meant that Ms. Galli, who was terminated on April 7, 2017,
was eligible to receive discretionary payments in an amount in excess of
$1,000,000, depending on the value of her benefits as a percentage of her annual

“total compensation” for FY 2016.

37. On April 11, 2018 Defendant Courtney K. Moore (“Moore”)
issued a terse decision summarily denying Galli’s January 18, 2018 formal claim
for benefits under the Plan. No decision was rendered by PwC or any
Administrator or fiduciary pertaining to the claims made under Sections 5(c) and

(d) of the Plan.

10
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 11 of 32

38. On June 6, 2018, Galli’s counsel filed an appeal from, and
made a comprehensive request for documents and information, directed to Ms.
Moore and to the Human Capital Operations Leader in Tampa Florida, as directed

in the Policy in connection with, the Initial Determination and the appeal itself.

39. On June 29, 2018, PwC’s counsel responded by sending only
three documents in response to the requests, one of which appears to have been an

incorrect IRS Form 5500 Annual Report for a different Policy.

40. On July 19, 2018, in response to Galli’s June 6, 2018 request
in the appeal for documents, the same counsel sent only a few additional
documents, mostly incomplete emails to support the issue of whether Galli
received a “Notice Period” of a “Covered Termination,” as required in Section 2

(g) of the Plan.

41. With the exception of one email dated January 31, 2017,
which was out of context to support PwC’s claim that notice of termination was
given to Galli on January 26, 2017 which sufficed to satisfy the Plan, even though
Galli had never seen the Plan prior to her termination. The other emails produced
were out of sequence (dated in March 2017). In all, the production by the PwC

Administrators was a small fraction of what had been requested.

42, On August 2, 2018 Galli and her undersigned counsel

received a Final Determination Letter dated August 1, 2018 by Thomas Kovell, an

1]
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 12 of 32

employee of PwC in its Philadelphia, Pennsylvania office, which adopted and
affirmed Moore’s April 11, 2018 Initial Determination. In many respects, this
Final Determination merely “rubber stamped” some of the summary findings in
the Initial Determination, without reason or sufficient evidence, and those based

on pure hearsay.

43. The Final Determination was devoid of any evidence that
Galli’s claim received Notice of a “Covered Termination” under Section 2(g) of

the Policy.

44, As to the supplemental claim pursuant to §§ 5(c) and (qd), it
too was totally ignored by the Defendant Kovell in the Final Determination. He

did not attempt to rectify the omission by Defendant Moore.

45. Hence, there are no findings or reasons for the denial of the
§§ 5(c) and (d) claim in either the Initial Determination or the Final Determination
for such claim, based on fraudulent inducement, intentionally tortious acts,
defamation, discrimination based on age and gender and the like, as specified at

length in correspondence between Galli’s and PwC’s attorneys.

12
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 13 of 32

46. The Final Determination confirmed that Plaintiff had
exhausted her administrative remedies under the Policy and ERISA and that she
had the right to bring an action to challenge the adverse benefit determination

within six (6) months of receipt of his letter, which was incorrect.

47. By letter issued on or about January 25, 2019, Defendant
Kovell corrected the Final Determination to state that Plaintiff has one year from
receipt of his Final Determination Letter by which to commence an action

challenging it.

VI. FACTS COMMON TO ALL CLAIMS

PwC’s Fraudulent Deception of the New York Banking Department

48. This case has roots going back to the financial crisis of 2009.
In or about or before 2008, PwC made a tragic and calculated decision to risk its
entire business reputation by engaging in a conspiracy with a banking client to
deceive and defraud both U.S. Government and New York State banking
regulators which had been investigating one of PwC’s bank clients for possible
violations of U.S. and New York banking laws and Anti-Money Laundering and

Office of Foreign Assets Control (“OFAC”) sanctions laws, rules and regulations.

49, The investigation involved actions by the bank unlawfully
clearing about 28,000 transactions worth about $100 Billion between 2002 and
2007 involving foreign entities suspected of Money-Laundering, sanctions evasion

and other crimes.
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 14 of 32

50. The bank hired PwC to analyze the transactions and develop
an Historical Transactions Report (HTR) to present to the regulators to assess the
severity of the suspected violations by the bank. The banking regulators apparently

agreed to accept and rely on the findings of PwC in the HTR.

51. PwC personnel were present at a presentation to the
regulators by the bank and then, or shortly thereafter, discovered that the
investigation was more serious than anticipated, and that a forensic review should

have been recommended by PwC.

52. However, motivated by profit and in order to curry favor with
its client, PwC acceded to the request of the bank and knowingly disregarded that
the regulators had also become “clients” of PwC for purposes of its assessment in
the HTR. PwC agreed to make false and deceiving changes to the HTR, as
requested by the bank, to affect the outcome of the regulators’ decision as to what

fines or sanctions might be appropriate for the bank.

53. The bank was eventually fined by DFS in the amount of

$250,000,000 for its role in clearing the transactions involving sanctioned entities.

54. In 2013 and 2014 DFS conducted a subsequent investigation

into PwC’s role in the cover up as a result of the falsified HTR.

55. The investigation was settled by an Agreement in August
2014. The bank was fined an additional $350,000,000 and PwC was fined in the

14
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 15 of 32

amount of $25,000,000, apparently the largest fine ever levied against a financial
services advisory firm. In reality it was a minimal portion of PwC’s income for
2014, which, upon information and belief, was approximately $34 billion’ and

made PwC the sixth largest private company in America on the Forbes list.
PwC’s Fraudulent Inducement of Susan J. Galli

56. | While the investigation of PwC was going on, its Partner
Jeffrey Lavine and Principal Catherine Stahlmann began recruiting Plaintiff in
May 2014. They told her that PwC wanted to hire her as an experienced catalyst
to elevate its profile in the area of financial crimes compliance; that it had been
neglecting its marketing and practice development initiatives; that she was being
hired because of her high profile in the AML community and her extensive
network of contacts; and that PwC wanted her to provide it with greater visibility
at key industry conferences and raise the Firm’s profile in financial crime

compliance. In other words, she was hired because of her “brand” in the industry.

57. Lavine and Stahlmann never disclosed to Galli the material
fact that the DFS investigation was targeting the very unit she was being hired for,
and the almost certainty that it was going to be severely sanctioned, and most

importantly, the negative consequences this would pose Plaintiff personally.

 

' The Forbes List of America’s Largest Private Companies, 2014.
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 16 of 32

58. PwC’s offer of employment to Galli was made under false
pretenses. The Firm offered her an attractive compensation package to lure her
into leaving her secure and very senior global position with a large global bank
and foregoing other opportunities, but only provided an “at will” agreement with

a three-month termination notice.

59. They put intense pressure on her to join as soon as possible,
likely knowing that a settlement with the DFS was imminent, and that she would
probably choose to go elsewhere, if she knew about the conditions of the

settlement.

60. Clearly, had she known of the regulatory problem, she most
certainly would not have signed that contract, and would have hired a lawyer or
most likely would have stayed where she was or would have pursued one of the

other consulting opportunities for which she was being sought.

61. In fact, having noticed that PwC had a separate AML
technology unit which was part of its Risk Assurance line of service, at that time
she specifically asked Jeffrey Lavine, the PwC partner in the AML Risk Advisory
Services (“RAS”) unit that was part of the Advisory line of business, if that factor
would pose any competition to her and the advisory practice in terms of

assignments.

16
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 17 of 32

62. Mr. Lavine assured her that it would not because, he told her,
the technology practice area of PwC did not have the subject matter knowledge or
the experience to handle the advisory work handled by the RAS AML Advisory

practice.

63. In reliance on his representation and assurances, Galli
decided to join the Firm and signed her Employment Agreement (“Agreement”)
with PwC on June 11,2014. Mr. Lavine knew or should have known of the current
DFS investigation and factual circumstances of a pending settlement because he
was a partner and the practice leader of the unit being investigated, and was also
at the firm at the time the wrongdoing occurred so would have most definitely been

potentially targeted by the investigation.

64. Lavine and Stahlmann continued to deceive her for the next
two months as she was preparing to join PwC and while its settlement negotiations
with the DFS were progressing. When she did arrive at PwC on or about August

4, 2014, PwC still had not told her of the DFS investigation.

65. In fact, she learned of the investigation and the Settlement
Agreement not through PwC, but through the media on or about August 18, 2014,
when it became effective and public. Her first day on the job in the New York

office after her initial two-week training was Monday August 14, 2014.

17
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 18 of 32

66. Concerned about this material development, Galli
approached Jeff Lavine to discuss whether she could be transferred to another
practice area of the Firm. Part of the settlement agreement with DFS included a
provision that made all of the employees of the RAS practice, including Plaintiff
a subject to the settlement agreement. PwC agreed to a two-year ban that solely
impacted the PwC RAS practice unit but no other practice areas of the firm. This
meant that RAS employees, including Plaintiff, would be hindered in their ability
to do work for DFS-regulated banks. The ban prohibited said employees from
acting as independent consultants for DFS regulated banks or to have access to
Confidential Supervisory Information (“CSI”) for DFS-regulated clients for all

new engagements.

67. Plaintiff was trapped. She requested a transfer but Lavine
told her she could not be transferred, and that he would not do so because her name,
without her knowledge or approval, had been submitted with others to the DFS as
employees working in the RAS unit who would be bound by the sanctions, even
though the vast majority of these individuals were not at the firm when the
fraudulent report was issued back in 2008. He said that the Firm might look bad

in the eyes of the DFS and might question her transfer, if he were to do so.

68. This statement was also false as the Settlement Agreement

itself suggests: there was no impediment in it to prevent PwC from moving her to
oS : r r o

another unit, particularly since she was a new employee with no nexus to PwC’s

18
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 19 of 32

sanctioned conduct. In fact, there was a provision in the Settlkement Agreement

providing for regular dialogue between PwC and DFS.

69. Galli was very concerned about the fact that she had not been
told prior to joining about a very special material regulatory development and that
the submission of her name had been done without her prior knowledge and
permission. Mr. Lavine told her and other employees of the AML Advisory
practice that they should not be concerned because it was only a two-year ban and

that it did not pertain to assignments in place at the time of the ban.

70. He also assured the team that there were enough assignments
at PwC which were exempt from the ban to carry the unit (and, therefore, the team)
through its expiration in August, 2016. Based on those representations and
assurances, she continued in her job and proceeded to do everything reasonably
asked of her. Again, his representations proved to be false and Lavine, as the head
of the unit, knew or should have known it. Lavine’s assurances and guarantees

were not honored.

71. It is well documented that Plaintiff had a banner FY2015. She
was rated a “high performer” and was pegged as a leadership champion for PwC’s

talent transformation process that it had rolled out in 2015.

72. She received her promised 2015 bonus in the amount of

$100,000 but PwC overlooked her eligibility for a merit raise.

19
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 20 of 32

73. But things abruptly changed for Plaintiff at the beginning of
the FY2016 performance year. Bizarre things happened and PwC adopted and
acted out a culture not only adverse to the law, but to its own code of conduct and

those required by the standards of the accounting profession.

74. Inthe Spring of 2015, about nine (9) months into its two-year
ban imposed by DFS, PwC had registered PwC Advisory Services, LLC, a
Delaware entity, as a company doing business in New York and later transferred
all U.S. Advisory personnel into this entity without prior notice or explanation.’
Employees were eventually told that they had been moved into anew legal vehicle,
but were never asked to re-execute employment agreements with the new

employer entity.

75. At or about the same time, PwC formed a new unit bringing
together several disparate practice areas that all were doing various aspects of
Financial Crime advisory work and called the new unit the Financial Crimes Unit.
They also formed an internal “joint venture” with the AML technology unit in the

Risk Assurance line of service.

 

This LLC was formed under the laws of the State of Delaware in February 2014, while the DFS
investigation of PwC was progressing and registered in the State of New York in April 2015. Upon
information and belief, PwC, which was a party and bound by the Settlement Agreement, never
informed the DFS of the Firm’s reorganization of the joint venture between the LLC and the AML

technical unit; or the formation merger into the Fraudulent Crimes Unit.

20
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 21 of 32

76. Plaintiff was, on several occasions, told by PwC’s risk
partners that she could not work on specific projects due to the two-year ban, and
Lavine put her on certain projects as an “investment” to win other work from a
potential client, which typically meant she would not earn any credit for utilization

or revenue.

77. She was also removed from jobs in favor of younger male

partners or disallowed from billing her time on other jobs.

78. In May of 2016, just prior to her annual review, Lavine asked
her what her future plans were, suggesting that she might like to retire. She pushed

back and told Lavine she had no intention of retiring early.

79. The results of her annual evaluation were not communicated
to her until the end of July, nearly a month and a half late, and eventually she was
downgraded from a high-performer to a “needs improvement” rating which
disqualified her from any bonus. At this meeting, Lavine told her that he was sorry
that he had to make this about performance, but that is apparently the marching
orders he was given after Galli indicated that she was not ready to retire, as she
was several years shy of being eligible for social security benefits. It is noteworthy
that PwC requires its partners to retire at age 60, but it also appears that PwC is
quietly extending this requirement to Managing Directors and Directors, without

their agreement.

21
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 22 of 32

80. It appears that this rating was based solely on utilization and
revenue generation metrics, and did not, as was required by PwC’s performance
evaluation system, take into consideration any of the performance snapshots which
were all very good and other performance goals that Galli had attained throughout
the year or any of the other initiatives that Plaintiff was leading on behalf of the

practice, most of which had been assigned to her by Lavine.

81. | This was also contrary to the assurances that Lavine had made
when the DFS two-year ban was announced. He had indicated that the restrictions
on RAS employees would not personally negatively impact them, but this was
clearly not the case. Galli went from being a “high performer” in 2015 to a “needs
improvement” performer in May 2016, while the DFS ban was still in full force
and effect.

82. All of these facts form just a part of the abuse inflicted on
Plaintiff by PwC and justify Galli’s claim under §§ 5(c) and (d) of the Plan. They

also discredit any statements by Lavine and StahImann.

Lavine’s Subtle Warning of Possible Termination

83. On January 26, 2017 Lavine, whom Galli had not seen for
some time, requested that she come to his office. She obliged and started to update
him on some of the proposals that had been outstanding prior to the holiday break.

He interrupted her and told her that “he could no longer defend her”. He indicated

22
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 23 of 32

that the firm had been making cuts and that two of the female Directors in the RAS

practice area would be departing at the end of February.

84. He indicated that some of the other male partners also wanted
her to be on that list, but at no time at this meeting did he indicate that she was
being given Notice of a Covered Termination or that April 7 would be her last
day at the firm. To the best of her knowledge and recollection, he never used the

word “termination” or “notice” and never even said or suggested a date.

85. Instead, he said he would like to have another meeting with
her and someone from Human Resources on February |, 2017 to discuss things

further before she left for her planned vacation on February 10, 2017.

86. Plaintiff was at the office on the February 1, 2017 to attend

the meeting, and later learned that Lavine was out of the country on business.

87. Galli heard nothing further from him about possible
termination, although she was obviously concerned that this could occur as a
number of other Managing Directors and Directors across the firm were being cut

on a monthly basis.

88. Before returning from her vacation, she was contacted by
Catherine Stahlmann to advise her that Lavine had approved her to work on a new
project with a major globai client and that, essentially, she was the only subject
matter specialist with the necessary business experience to carry out the project.

23
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 24 of 32

89. That is, PwC would not have been selected to do the work
without Plaintiff's involvement. Plaintiff figured that no news was good news,
and continued to carry out her duties, as there was no further communication from

Lavine to follow up on the January meeting.

90. Plaintiff and StahIman never spoke about “termination” and
Stahlmann never revealed to her that she had been at a meeting with Lavine and

others discussing a strategy to terminate her.

91. On March 7, 2017, Ms. Galli spoke briefly with Catherine
Stahlmann, at a conference in Florida. Stahlmann, who had been with her in
Germany the prior week or so, asked her how she was doing and inquired whether
she had been in contact with Jeff Lavine. Ms. Galli replied that she had not heard

from him.

92. Within hours of her having spoken to Stahlmann, she
received a strange email from Stahlmann with no message but a copy of what
looked like a draft letter that was unsigned and bearing the date February 27, 2017,
which referred to an April 7 termination date. That draft, or a final version of
same, was never sent to or received by Ms. Galli from the author, nor did the author
sign it. It apparently had been composed by Maria Calabrese in Human Resources
and, on its face, was not factually accurate because Ms. Calabrese was not at the
January 26, 2017 meeting, and, therefore, had no idea what was discussed at that

meeting. Mr. Lavine did not take any notes during the January 26, 2017 meeting.

24
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 25 of 32

Maria Calabrese also did not meet with her and Mr. Lavine on February 1, 2017

or at any other time.

93. The letter incorrectly stated that the terms outlined in the
letter had been discussed when Ms. Galli met with Mr. Lavine on January 26",
which was not the case. In fact, none of those details were ever discussed with

Jeff Lavine, even when Ms. Galli met with him on April 4".

94. Galli never received or saw the final version of that letter,

only the draft when she received it from Catherine Stahlmann’s iPhone.

95. Maria Calabrese never sent a final, signed version of the

letter.

96. | The next time she saw or heard from Mr. Lavine was on April
4, 2017 (three days before her actual termination) while they were both attending
an industry conference, which Mr. Lavine also had asked Ms. Galli to attend,
representing PwC. He appeared unaware, that Ms. Galli would have been
attending the conference anyway, as she is a member of the Advisory Board for

the conference organizer, and was speaking on number of panels at the conference.

97. During her discussions with Mr. Lavine on that date, he never
discussed or even raised a Notice Period (for severance pay purposes) or, for that
matter, her Termination Date, although he did mention to her that if she were to
decide to go out into business on her own, she would be free to do so, because the

25
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 26 of 32

Firm would not seek to enforce the restrictive covenants in her Employment
Agreement, whereas PwC would not like or be receptive to her working for another
competitor firm. It is noteworthy, that these assurances provided by Mr. Lavine
were not consistent with the Separation Letter received the following week,
purportedly from Mr. Lavine. He also never responded to several emails that Ms.
Galli sent to him trying to identify specifically which clients PwC felt were

covered by the restrictive non-solicitation clause.
Vil. CLAIMS FOR RELIEF

COUNT ONE

29 U.LS.C.§1133
(Failure To Provide a Full and Fair Review of ERISA Claim)

98. Plaintiff repeats and realleges paragraphs 1 through

paragraphs 97 as if fully set forth herein.

99. Both the Initial or Final Determination are procedurally and

substantively flawed.

100. There is an inherent conflict of interest for PwC because it is
both the Sponsor and the Administrator of the Plan. The Plan is not funded and all
payments of claims which are allowed are made by PwC from its general assets.
Denial of claims directly affects the bottom line of the Sponsor. PwC delegates its
fiduciary duties under the Plan to its employees whom are on PwC’s payroll and

whom the Firm tightly control, and thus these individuals lack the independence

26
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 27 of 32

and objectivity to make fair and impartial decisions.

101. Both the Administrator and the Sponsor have the same
counsel who have diverse interests in terms of their responsibilities. Cheryl
Riporti’s email memorandum dated March 27, 2018 to Defendant Moore,
providing her (and subsequently Defendant Thomas Kovell) with information for
her determination and indicating she is “connecting” with Sheinfeld (referring to
Stephen Sheinfeld of Winston & Strawn), counsel for PwC, the Sponsor, as well

as the Administrator, is a case in point for a biased (or rigged) conflict of interest.

102. The Administrator, through its agents, did not cooperate in
providing documents and information unless it benefits PwC. Galli made a request
for documents and information at the time the appeal from the Initial
Determination was issued. Although a few documents were sent, essentially there
was non-compliance with document production on the part of PwC. There is a
paucity of responses, except as to documents which support PwC. Galli had to
return her laptop as soon as she left the Firm and was immediately cut off from
PwC systems, so she cannot access these documents or her own emails that were
sent through PwC unless PwC supplies them which they have apparently been
unwilling to do.

103. It is clear from the record and the decisions that executive
employees of PwC directly or indirectly spoon-fed information to Defendants
Moore and Kovell, the information from which the determinations were written.

27
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 28 of 32

104. There are many summary or conclusory statements that are
unsupported with source documents and there is rank hearsay in the documents.
One example is the memorandum dated March 27, 2018 written by Cheryl Riporti
of Human Resources in which she summarized information for the determinations

but does not provide any source material.

105. The same is true for Maria Calabrese of Human Resources.
She sent a draft, unsigned letter to Plaintiff through Stahlmann which opens with
a gross falsehood about what was said at the January 26, 2017 meeting between

Plaintiff and Jeffrey Lavine, a meeting at which she was not present.

106. Plaintiff was never given the Policy or the Summary Plan
Description (“SPD”) required by ERISA until well after she was terminated and
was at a distinct disadvantage during the time the events leading to her termination
were taking place. Multiple attempts were made thereafter to obtain such

documents after April 7, 2017 before PwC released them to Plaintiffs counsel.

107. The designees for the Administrator did not give any due
consideration for the points raised by the participant in her submissions, especially
the credibility of the PwC’s so-called witness, Jeffrey Lavine who defrauded
Plaintiff by inducing her to leave her job and by subsequent false and misleading
statements described above, as well as the discriminatory manner in which she was
1 5 ee

treated while employed. Such conduct makes this witness unworthy of being

believed.

28
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 29 of 32

108. The Initial Determination was in summary and conclusory
form with no discussion or analysis of the facts. It accepted the conclusions of
PwC’s employees without analysis or discussion of their merits or the evidence or
source to support it. Defendant Kovell adopted and affirmed it, not always

reconciling Moore’s errors.

109. The determinations failed to credit any of Galli’s reliable
evidence and presented little of substance from Jeffrey Lavine about the so-called
January 26, 2017 meeting with Galli. Galli’s evidence about same was precise but
not considered or given any weight by the designees, who just “rubber stamped”
the information and the decision by PwC not to pay anything beyond what it had

paid Galli.

110. In fact, some of the information that was supplied to the
Administrators by the human resources personnel (“HR”) in the advisory practice
were replete with errors. For example, it was stated that Galli was assigned to the
Miami office, when she was, in fact, assigned to the New York office, and
maintained an apartment in New York City during all three years that she was
employed by PwC, at considerable expense. HR claimed that Galli was living in
Florida even though she knew her job responsibilities were in New York. This is
preposterous, especially given the fact that the same HR department wrote a letter
for Galli in November 2017 confirming her income so that she could qualify for a

new lease on a new apartment she was moving to in January 2017. Parenthetically,

29
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 30 of 32

Galli would not have sought a new lease had she known that PwC was thinking of
terminating her at the beginning of the lease period, and she was stuck with the
apartment until January 2018 even though she was no longer working in New York
after her departure from PwC. Unlike PwC, Galli lives up to her commitments

and did not try to break her lease.

111. Moore and Kovell not only did not adequately consider
Galli’s evidence, they just stated her position and did not share any of the evidence
they had obtained from PwC with Galli. Galli later saw some of the documentation
when it was ultimately supplied in response to a request by her counsel. That is
how she learned that HR was claiming that she was based in Miami, even though
all official systems of the firm clearly show Galli as assigned to New York, with a

local address in the system, and New York taxes being deducted.

112. It is clear from the record and the determinations made by
Moore and Kovell that they were “spoon fed” information by PwC executives for
purposes of molding their decisions. There was little, if any, investigation, and
certainly the information was not shared by the administrators before and, in many
cases, even after the determination. As a result, it is not clear whether the

administrative record is complete.

30
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 31 of 32

COUNT TWO
29 U.S.C. §1132(a)(1)(B)

ERISA §502(a)(1)(B)
(RECOVERY OF DENIED BENEFITS UNDER THE PLAN)

113. Plaintiff repeats and realleges paragraphs 1 through

paragraphs 112 as if fully set forth herein.

114. For the reasons stated herein, the Initial and Final
Determinations were the product of a conflict of interest, lacked substantial
evidence, and were not reasonably based to sustain the findings and
determinations. In issuing each determination the fiduciaries acted in an arbitrary
and capricious manner and abused their discretion. There was an ambiguity in the
Policy language, and the fiduciaries did not resolve it in a reasonable or lawful
manner. Rather than research the legal interpretation of “notice” Kovell relied on
his “gut” as to what it meant and made up a definition:

“Here I apply the plain English meaning of notice, Le.,

notification of an employee by the Firm of the employee’s
forthcoming separation from the Firm.”

That is, he made it up out of whole cloth.

He confirmed that “verbal notice” is the “Firm’s typical practice”
but offers no proof, and it hard to imagine that a firm such as PwC would rely
solely on a verbal conversation to provide notice to an employee, with no witnesses
from human resources or at least another partner present and no documentation to
back up this claim. Such is a definition of being arbitrary and capricious and an

example of true “abuse of discretion.”
Case 1:19-cv-07224-LGS Document1 Filed 08/01/19 Page 32 of 32

DEMAND FOR RELIEF

WHEREFORE, Plaintiff hereby demands:

(A) judgment against Defendants in an amount to which she is
entitled under the Plan and has been denied;

(B) 9% annual interest on the balance from April 30, 2017, as
provided by New York law (N.Y. Civil Practice Law and
Rules), subject to withholding as required by law;

(C)  post-Judgment interest;

(D) attorneys’ fees, costs and disbursements, as permitted by law
or in the discretion of the court; and

(E) such other or different relief as to this Court seems just and

proper.

Dated: New York, New York
August 1, 2019

By: (Mit We ap)’ Traebhel \) .

ZEICHNER ELLMAN & KRAUSE LLP

sams

ee

 

William T. oa Jr. 7/
Attorneys for Plaintiff Susan J. Galli ~
1211 Avenue of the Americas

New York, New York 10036

(212) 223-0400

(973) 852-2660

wimarshall@zeklaw.com

32
